Citation Nr: 0502372	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
nasal fracture.

2.  Entitlement to service connection for lordosis of the 
dorsal spine.

3.  Entitlement to service connection for lumbar disc 
disease.

4.  Entitlement to an effective date earlier than September 
25, 2001 for the grant of service connection for residuals of 
a nasal fracture.


REPRESENTATION

Appellant represented by:	Richard Sparkman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1941 to January 
1946 and from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that granted the veteran's 
claim of entitlement to service connection for a nasal 
fracture, evaluating it as zero percent disabling effective 
September 25, 2001, and denied the veteran's claims of 
entitlement to service connection for lordosis of the dorsal 
spine, lumbar disc disease, and for a left wrist sprain.  The 
veteran has perfected a timely appeal.  In March 2003, the 
veteran notified VA that he had moved to the jurisdiction of 
the RO in Roanoke, Virginia.  

In testimony provided at a Central Office hearing held before 
the undersigned Veterans Law Judge in January 2005, the 
veteran notified VA that he was withdrawing his appeal with 
respect to the issue of entitlement to service connection for 
a left wrist sprain.  Accordingly, this issue is no longer 
before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204(b) (2004).

Because the veteran has disagreed with the initial disability 
rating of zero percent assigned to his service-connected 
nasal fracture, the Board has characterized the issue as 
involving the propriety of the initial evaluation assigned 
following the grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In multiple statements submitted to the RO beginning in March 
2002, the veteran expressed disagreement with the effective 
date of service-connection for his nasal fracture.  The RO 
has not issues a statement of the case in response to the 
notice of disagreement, and this issue must be remanded for 
the issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105 (West 2002); see Manlincon v. West, 12 Vet. App. 238 
(1999).

The veteran has not been afforded a VA examination to 
evaluate the severity of his nasal fracture residuals.  VA 
has an obligation to afford claimants contemporaneous 
examinations to evaluate the severity of service-connected 
disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 4.1, 
4.2 (2004).

With respect to the service connection claims for lordosis of 
the dorsal spine and lumbar disc disease, the veteran 
essentially contends that he injured his back during his 
first period of active service from October 1941 to January 
1946.  Specifically, he contends that he injured his back 
when his B-17 was shot down during a combat mission in Europe 
in 1943.  

A review of the claims file reveals that there is some 
confusion as to whether or not the veteran served in combat 
and whether service personnel records exist for the relevant 
period of active service when he claims to have incurred a 
back injury.  It appears that the veteran was on active 
service from October 1941 to January 1946 and from July 1948 
to July 1952.  However, the veteran has stated repeatedly 
that he was never provided with a DD-214 indicating his dates 
of service and any awards or decorations received during 
either period of active service.  And there are no service 
personnel records currently associated with the claims file 
that could show whether or not the veteran received certain 
combat citations.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998) (citing West v. Brown, 7 Vet. App. 70, 76 (1994)).  

There is an undated letter in the veteran's claims file in 
which the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, notified the veteran's congressional 
representative that records for the period from 1947 to 1963 
had been destroyed in the July 1973 fire at that facility and 
were not available.  This letter does not address whether 
service personnel records from the veteran's first period of 
service are available.  

The veteran testified at his Central Office hearing in 
January 2005 that he injured his back when his B-17 was shot 
down near Cologne, Germany, during World War II.  To date, 
the RO has not requested that NPRC provide the veteran's 
service personnel records for his first period of service.  
Given the foregoing, the Board determines that, on remand, 
the RO should attempt to obtain from NPRC the veteran's 
service personnel records for his first period of service.  

The veteran also testified at his January 2005 hearing that 
his income came from Social Security benefits.  To date, 
however, the RO has not requested the veteran's Social 
Security records.  Given that VA's duty to assist claimants 
under the VCAA includes providing assistance in obtaining 
relevant records from the Social Security Administration, the 
Board finds that, on remand, the RO should attempt to obtain 
the veteran's complete Social Security records and associate 
them with the claims file.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5103A(b) (West 2002).

Finally, the Board notes that the veteran testified at his 
hearing that he had experienced back pain continuously since 
service.  A review of service medical records from the 
veteran's first period of service shows that, in January 
1943, he had asymptomatic lordosis of the dorsal spine with 
1-inch deviation of the left.  Given the veteran's hearing 
testimony, his service medical records, and especially 
because he has never been afforded a VA orthopedic 
examination, the Board concludes that, on remand, the veteran 
should be scheduled for VA orthopedic examination in order to 
determine the nature, extent, and etiology of his claimed 
lordosis of the dorsal spine and lumbar disc disease.

Accordingly, this case is REMANDED for the following actions:

1.  Contact NPRC and obtain the veteran's 
service personnel records, including 
records of any decorations awarded, for 
his first period of active service from 
October 1941 to January 1946.  A copy of 
any response from NPRC should be 
associated with the claims file.  If and 
only if the veteran's service personnel 
records are not available at NPRC, 
contact the veteran's service department 
(the U.S. Air Force) and request these 
records.  A copy of any response from the 
service department should be associated 
with the claims file.

3.  Contact the Social Security 
Administration (SSA) and obtain the 
veteran's complete Social Security 
records.  Any SSA records obtained should 
be associated with the claims file.  A 
copy of any response from SSA should be 
associated with the claims file.

4.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded an orthopedic 
examination to determine the etiology of 
his claimed lordosis of the dorsal spine 
and lumbar disc disease.  The claims 
folders must be sent to the examiner(s) 
for review.

The examiner(s) should provide opinions 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current dorsal lordosis or lumbar 
disc disease had its onset in service or 
is otherwise the result of a disease or 
injury in service.  All examination 
findings, along with a rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  Then re-adjudicate the claims of 
entitlement to service connection for 
lordosis of the dorsal spine and for 
lumbar disc disease.  If any 
determination remains adverse to the 
veteran, issue a supplemental statement 
of the case before the claims folder is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




